Citation Nr: 1542018	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from June 1981 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran perfected an appeal as to the denial of service connection for a right leg injury in the 2010 rating decision.  The RO granted the claim in a May 2013 rating decision; the Veteran has not challenged any aspect of the decision as to that issue.  In a February 2015 decision, the Board granted service connection for a right knee disorder (effectuated in an April 2015 rating decision) and remanded the right hip claim for further development.  The case has since been returned to the Board for appellate review.  Based on the foregoing, the issue remaining in appellate status is as stated above.

A hearing was held before a Decision Review Officer at the RO in February 2013.  A hearing was held before the undersigned Veterans Law Judge at the Central Office in Washington, DC in October 2013.  Transcripts of both hearings are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of an October 2013 written appellate brief and the Board hearing transcript.

The Veteran has initiated an appeal as to the issue of a higher initial evaluation for the service-connected scar, right leg, residual of right leg injury, as adjudicated in the May 2013 rating decision.  See January 2014 statement of the case.  The RO received a substantive appeal in January 2014.  On review, it appears that the matter remains pending and not certified to the Board.  See April 2015 VA memorandum.  Therefore, the Board again directs this matter to the AOJ for appropriate action.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain another clarifying VA medical opinion.  Specifically, the March 2013 VA examiner determined that the Veteran's current right hip disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no documented history of right hip symptoms during service.  Because there were notations in the medical history section of hip symptoms beginning in 1983, it was unclear if the examiner fully contemplated that history in providing the opinion.  In addition, the examiner determined that the current right hip disorder was less likely than not proximately due to or the result of the Veteran's service-connected right leg disability; however, the examiner did not provide an opinion on the question of aggravation, and service connection was later granted for a right knee disability.

In the April 2015 clarifying opinion, another VA examiner determined that the Veteran's current right hip disorder was less likely as not incurred in or caused by military service, including illness, injury or event that occurred in 1983, or any other symptomatology therein.  The examiner also determined that it was less likely as not that the current disorder was proximately due to, a result of, or permanently aggravated by his service-connected disabilities or his altered gait.  In so finding, the examiner noted review of the lay and medical evidence and indicated that the most likely etiology of the Veteran's right hip degenerative joint disease was natural age, strong genetic disposition, elevated BMI (body mass index), and congenital bilateral valgus deformity of the bilateral lower extremities.  Current medical literature shows that limping, alteration of gait, or using crutches places no more weight on a leg regardless of whether the leg is normal or painful.  Instead, the stance phase is shorted in the painful leg; this does not create injury to the other joints in the same leg.  The examiner then cited to the UpToDate medical database for the Veterans Health Administration.  The examiner also indicated that the degree of osteoarthritis reported on the right hip x-ray in 2013 was surprisingly little based on the causal factors listed above, regardless of the Veteran's occupation. 

Pursuant to a July 2015 rating decision, the Veteran is now service-connected for a left knee disability.  On review, although the VA examiners thoroughly addressed questions related to the Veteran's current right hip disorder in this case, an opinion considering the complete factual history is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a clarifying opinion from the April 2015 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of any current right hip disorder.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current right hip disorders.  For each diagnosis identified, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the documented in-service injury in 1983 and any symptomatology therein.

Second, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right hip disorder was caused by or permanently aggravated by a service-connected disability, to include the combination of all service-connected disabilities and an altered gait therefrom.  The Veteran is currently service-connected for: (1) right L5 cutaneous branch post-traumatic damage; (2) painful right leg scar as residual of the right leg injury; (3) right patellar tendonitis and degenerative joint disease (previously evaluated as right knee condition); and (4) limitation of extension and flexion due to tendonitis and degenerative arthritis, left knee, associated with the right knee disability.

In providing this additional opinion, the examiner must address the medical significance, if any, of the fact that the Veteran is now service-connected for the above left knee disability and whether this changes any aspect of the April 2015 opinion.  In so doing, the examiner should discuss medically known or theoretical causes of any current right hip disorder and describe how the disorder generally presents or develops in most cases, as well as the Veteran's continued contention that he developed or aggravated a right hip disorder from his altered gait.  See, e.g., June 2013 and August 2015 representative briefs; October 2013 Bd. Hrg. Tr. at 9-10; see also Dr. FK February 2015 private treatment record, received in March 2015 (recent orthopedic complaints and treatment).

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



